Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 1 of 10 PageID #: 921



                   IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA

CATHY L. HAGER, on behalf of herself
and all others similarly situated,
                                                 Civil Action No. 5:19-CV-00484
               Plaintiff,

       v.

OMNICARE, INC.,

               Defendant.


DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO
STRIKE THE NOTICE OF CONSENT FILED BY EUGENE MESSICK AND TO
               DISMISS HIM WITHOUT PREJUDICE

I.     INTRODUCTION

       On January 16, 2020, Eugene Messick (“Messick”) filed a Notice of Consent to

Join and Authorization to Represent (“Notice of Consent”) in this action. (Dkt. No. 34-1.)

Messick, however, has made clear—both in the Notice of Consent and in a prior declaration

(Dkt. No. 32-8) submitted to this Court—that he never performed any work in West

Virginia. It is undisputed that Defendant is not subject to general jurisdiction in West

Virginia. (Dkt. No. 1 ¶¶ 4, 10 (alleging that Defendant’s principal place of business was

Ohio and that Defendant was organized in Delaware); see also Daimler AG v. Bauman,

571 U.S. 117, 137 (2014) (holing that the “paradigm” bases for a corporation’s general

jurisdiction are the place of incorporation and principal place of business).) Moreover,

given the above admissions, Messick’s individual claims plainly have no connection to any

alleged action by Defendant in West Virginia, so as to give rise to specific jurisdiction in

this Court. Under the Supreme Court’s clear dictates in Bristol-Myers Squibb Co. v.

Superior Court of California, 137 S. Ct. 1773, 1778 (2017), these facts establish that
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 2 of 10 PageID #: 922



Defendant is not subject to personal jurisdiction in West Virginia with respect to Messick’s

claims. Messick’s Notice of Consent (Dk. No. 34-1) should therefore be stricken, and

Messick should be dismissed from this case without prejudice.

II.    DISCUSSION

       In Bristol-Myers, “[a] group of plaintiffs—consisting of 86 California residents and

592 residents from 33 other States—filed eight separate complaints in California Superior

Court,” asserting they were injured by one of defendant’s drugs. 137 S. Ct. at 1778. The

nonresident plaintiffs did not allege, however, that they obtained the medicine through a

California source or were injured in California. Id. The California Supreme Court initially

found jurisdiction because “the claims of the nonresidents were similar in several ways to

the claims of the California residents.” Id. at 1779.

       The U.S. Supreme Court reversed, observing that, by relying on similarity of claims

alone, “[t]he State Supreme Court found that specific jurisdiction was present without

identifying any adequate link between the State and the nonresidents’ claims.” Id. at 1781.

“The mere fact that other plaintiffs were prescribed, obtained, and ingested [the medicine]

in California—and allegedly sustained the same injuries as the nonresidents—d[id] not

allow the State to assert specific jurisdiction over the nonresidents’ claims.” Id. (emphasis

in original). Instead, “[w]hat is needed—and what is missing here—is a connection

between the forum and the specific claims at issue,” and “[w]hen there is no such

connection, specific jurisdiction is lacking regardless of the extent of a defendant’s

unconnected activities in the State.” Id. (emphasis added).

       The Supreme Court held that the defendant was not subject to personal jurisdiction

in California with respect to the nonresidents’ claims because they did not claim to have




                                             2
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 3 of 10 PageID #: 923



suffered harm in California. Id. at 1782. The Supreme Court also rejected plaintiffs’ efforts

to conjure up a “parade of horribles” that would result from its ruling, noting that the

decision “d[id] not prevent the California and out-of-state plaintiffs from joining together

in a consolidated action in the States that have general jurisdiction over [the defendant].”

Id. at 1783. The residents of each state could also “sue together in their home States.” Id.

       Following Bristol-Myers, a growing number of courts have arrived at the necessary

conclusion that the Supreme Court’s analysis applies with equal force to FLSA collective

actions. See, e.g., Pettenato v. Beacon Health Options, Inc., No. 19-CV-1646 (JPO)

(BCM), 2019 WL 5587335, at *9 (S.D.N.Y. Oct. 25, 2019) (applying Bristol-Myers to

determine that “there is a lack of connection ‘between the forum and the underlying

controversy’ sufficient to provide the Court with specific personal jurisdiction over

[defendant] with respect to the out-of-state employees’ FLSA claims”); Chavira v. OS

Restaurant Servs., LLC, No. 18-cv-10029-ADB, 2019 WL 4769101, at *6-7 (D. Mass.

Sept. 30, 2019) (denying conditional certification of a nationwide collective based on

Bristol-Myers); Rafferty v. Denny’s, Inc., No. 5:18-cv-2409, 2019 WL 2924998, at *7

(N.D. Ohio July 8, 2019) (“[E]xercising personal jurisdiction over Denny’s for claims of

any out-of-state putative collective member would violate due process.”); Roy v. FedEx

Ground Package Sys., Inc., 353 F. Supp. 3d 43, 58 (D. Mass. 2018) (“[T]he principles

stated in Bristol-Myers . . . preclude this court from asserting personal jurisdiction over the

claims of potential opt-in plaintiffs who do not work . . . in [the forum state].”); Maclin v.

Reliable Reports of Tex., Inc., 314 F. Supp. 3d 845, 850 (N.D. Ohio 2018) (“Bristol-Myers

applies to FLSA claims, in that it divests courts of specific jurisdiction over the FLSA

claims of [out-of-state] plaintiffs against [the defendant].”).




                                               3
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 4 of 10 PageID #: 924



       In well-reasoned and thorough opinions, these courts have relied primarily on two

grounds: (1) the similarities between opt-in plaintiffs in FLSA collective actions, the mass

tort plaintiffs in Bristol-Myers, and parties in similar situations that have been required to

individually establish specific jurisdiction; and (2) the ability of parties to file their

collective actions in other, proper fora.

       A.      FLSA Opt-In Plaintiffs Are Indistinguishable from the Mass Tort
               Plaintiffs in Bristol-Myers and from Other Parties that Are Regularly
               Required to Establish Specific Jurisdiction Individually.

       First, their decisions are rooted in an analysis of the procedural mechanisms of the

FLSA, and the similarities between collective actions and mass tort and other

circumstances in which courts regularly require personal jurisdiction to be established as

to all plaintiffs individually. In that regard, these courts note that “an FLSA collective

action is more comparable to the mass tort action in Bristol-Myers than to a Rule 23 class

action. That is so because, in an FLSA collective action, ‘every plaintiff who opts in to a

collective action has party status.’” 1 Pettenato, 2019 WL 5587335, at *9 (quoting 7B

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1807 (3d ed.

2004)). “Indeed, ‘[a] collective action is more accurately described as a kind of mass

action, in which aggrieved workers act as a collective of individual plaintiffs with

individual cases.’” Id. (quoting Campbell v. City of Los Angeles, 903 F.3d 1090, 1105 (9th

Cir. 2018)); accord Abraham v. St. Croix Renaissance Grp., L.L.L.P., 719 F.3d 270, 272

n.1 (3d Cir. 2013) (“A mass action is more akin to an opt-in than it is to a class action . . .

.”); Roy, F. Supp. 3d at 59 (“[The FLSA] does not truly authorize a class action: it is




1
 Class actions, on the other hand, have “independent legal status” once certified. Roy, 353
F. Supp. 3d at 59; accord Pettenato, 2019 WL 5587335, at *7.


                                              4
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 5 of 10 PageID #: 925



properly viewed as a rule of joinder under which only the individual opt-in plaintiffs have

legal status, not the aggregate class of aggrieved employees.”).

       On the other hand, the few courts that have declined to extend Bristol-Myers to the

FLSA have failed to recognize the critical differences between FLSA collective actions

and Rule 23 class actions. For example, in Hunt v. Interactive Med. Specialists, Inc.,

No. 1:19CV13, 2019 WL 6528594 (N.D. W. Va. Dec. 4, 2019), the court relied on the

decision of a separate district court assessing absent Rule 23 class members to hold that,

because jurisdiction is measured “at the level of the suit,” only the named plaintiff needed

to satisfy the requirements of specific jurisdiction in an FLSA collective action. Id. at 3.

However, as discussed above, unlike absent class members, FLSA opt-in plaintiffs are

individual parties with individual cases who are brought together through the FLSA’s

joinder mechanism, not as a “class.” See, e.g., Anjum v. J.C. Penney Co., No. 13 CV

0460(RJD)(RER), 2014 WL 5090018, at *12 (E.D.N.Y. Oct. 9, 2014) (“[T]he FLSA,

standing alone, creates a relatively simple rule of joinder. . . . [The opt-in] becomes party

to the lawsuit through a separate action joined to the original suit, which commences on

the date written consent is filed.”). Hunt simply cannot be reconciled with the procedural

realities of the FLSA, and is inconsistent with the Supreme Court’s admonition in Bristol-

Myers that “[w]hat is needed . . . is a connection between the forum and the specific claims

at issue.” 137 S. Ct. at 1781 (emphasis added).

       In addition to noting the similarities between FLSA collective actions and mass tort

actions, courts applying Bristol-Myers have also noted that courts “generally have extended

the specific jurisdiction principles articulated in Bristol-Myers to the analysis of personal

jurisdiction over named plaintiffs in federal class actions.” Roy, 353 F. Supp. 3d at 56–57.




                                             5
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 6 of 10 PageID #: 926



Even for class actions, courts require that specific jurisdiction be established for the claims

of each individual with independent party status (i.e., who are not absent class members).

Id.

       Given the above, courts have held that

       an analysis of the similarities between the nonresident party plaintiffs in
       Bristol-Myers, the out-of-forum named plaintiffs in Rule 23 class actions
       class actions, and the nonresident opt-in plaintiffs in FLSA suits supports
       [the] position that, even if the principles in Bristol-Myers do not extend to
       class members in class actions, they preclude [a] court from asserting
       personal jurisdiction over the claims of potential opt-in plaintiffs who do
       not work for [the defendant] in [the forum state].

Id. at 58; Chavira, 2019 WL 4769101, at *5. Indeed, “it is difficult to come to a different

conclusion given the language in Bristol-Myers, which is repeated twice in the opinion, to

the effect that for each plaintiff, ‘there must be an affiliation between the forum and the

underlying controversy, principally, an activity or occurrence that takes place in the forum

State.” Chavira, 2019 WL 4769101, at *6.

       B.      As the Bristol-Myers Court Observed, FLSA Plaintiffs Remain Free to
               File Collective Actions, Including Those of a Nationwide Scope, in
               Other Courts.

       The second ground for the decisions applying Bristol-Myers is a rejection of efforts

by other courts to rely on the same “parade of horribles” arguments rejected by the Bristol-

Myers court. See, e.g., Pettenato, 2019 WL 5587335, at *10. For example, in Swamy v.

Title Source, Inc., No. C 17-01175, 2017 WL 5196780, at *2 (N.D. Cal. 2017), the district

court erroneously refused to extend Bristol-Myers to FLSA collective actions because it

believed doing so “would splinter most nationwide collective actions, trespass on the

expressed intent of Congress, and greatly diminish the efficacy of FLSA collective actions

as a means to vindicate employees’ rights.” Accord Mason v. Lumber Liquidators, Inc.,




                                              6
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 7 of 10 PageID #: 927



No. 17-CV-4780, 2019 WL 2088609, at *6 (E.D.N.Y. May 13, 2019) (basing its decision

on the above language from Swamy).

       However, as courts rejecting the reasoning underlying Swamy have observed,

“[a]pplying Bristol-Myers to FLSA collective actions will not prevent a nationwide

collective of plaintiffs from ‘joining together in a consolidated action’ in a state that has

general jurisdiction over [a defendant]. . . .” Pettenato, 2019 WL 5587335, at *10 (quoting

Bristol-Myers, 137 S. Ct. at 1783). Apart from being plainly inconsistent with Bristol-

Myers, Swamy’s reasoning ignores that personal jurisdiction is a creature of “the Due

Process Clause, acting as an instrument of interstate federalism,” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 294 (1980), and that “the FLSA does not authorize

nationwide service of process,” Roy, 353 F. Supp. 3d at 56. Whatever policy interests may

underlie the FLSA, they cannot supersede constitutional due process protections. See, e.g.,

Pettenato, 2019 WL 5587335, at *10 (“[T]he Court’s obligation to follow [Bristol-Myers]

cannot be overshadowed by ‘even the most compelling’ policy arguments.” (quoting

Chavira, 2019 WL 4769101, at *6)). The holding of Bristol-Myers therefore applies with

equal force in the FLSA collective action context.

       C.      Because Defendant Is Not Subject to Personal Jurisdiction in West
               Virginia with Respect to the Claims of Messick, Messick’s Notice of
               Consent Should Be Stricken and His Claims Must Be Dismissed
               Without Prejudice.

       For the reasons discussed above, Bristol-Myers dictates the resolution of Messick’s

claims in this Court. Defendant is not subject to general jurisdiction in West Virginia.

(Dkt. No. 10, at 4–5.) To establish specific jurisdiction and satisfy the minimum contacts

inquiry, Messick must establish purposeful availment, relatedness, and reasonableness for

each of his individual claims. Sneha Media & Entm’t, LLC v. Assoc. Broadcasting Co. P



                                             7
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 8 of 10 PageID #: 928



Ltd., 911 F.3d 192, 198 (4th Cir. 2018). The relatedness prong requires that “the plaintiffs’

claims arise out of [the defendant’s] activities directed at the state.” ALS Scan, Inc. v.

Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002)

        Here, Messick cannot meet the relatedness prong because “[t]here is no nexus

between the wages [Messick] received and Defendant[’s] activities in [West Virginia].”

Chavira, 2019 WL 4769101, at *6. In his declaration submitted to the Court, Messick

asserts only that he has “personally made deliveries for Omnicare in Ohio, Indiana, and

Kentucky” during a sixteen-year period. (Dkt. No. 32-8 ¶¶ 3–4.) While it is impossible to

divine from this declaration whether Messick worked in all of those states during the

collective period,2 he only asserts in his Notice of Consent that the performed deliveries in

“Cincinnati, OH.” (Dkt. No. 34-1.) Each of these filings make clear that Messick never

performed deliveries in West Virginia. (Id.)

        Given the foregoing, there is no plausible argument that any claims by Messick (or

any other out-of-state individual 3 ) “arise out of” Defendant’s alleged contacts in West

Virginia. Chavira, 2019 WL 4769101, at *6. On that ground alone, Messick’s Notice of

Consent should be stricken, and Messick should be dismissed without prejudice. See, e.g.,

id. at *7 (striking consent forms filed by out-of-state opt-in plaintiffs).




2
  Mr. Messick’s declaration appears to concern a 16-year period, making it unclear when
he performed deliveries in Kentucky and Indiana. (Dkt. No. 32-8 ¶¶ 3, 6, 8.)
3
  It is conceivable that out-of-state individuals may continue to filed opt-in forms that raise
this same dispositive issue. Defendant respectfully submits that the parties and the Court
may benefit from establishing a procedure for resolving such issues (and any other personal
jurisdiction issues) on a consolidated basis, rather than through the filing of separate
motions when each opt-in joins the case.


                                               8
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 9 of 10 PageID #: 929



III.   CONCLUSION

       For all the foregoing reasons, Messick’s Notice of Consent (Dkt. No. 34-1) should

be stricken, and Messick should be dismissed from this case without prejudice.

Respectfully submitted,                     DATED: January 24, 2020

DINSMORE & SHOHL LLP                        SEYFARTH SHAW LLP
                                            Nancy E. Rafuse (pro hac vice)
/s/ Ashley C. Pack                          James J. Swartz, Jr. (pro hac vice)
Ashley C. Pack (WV Bar No. 10477)           J Stanton Hill (pro hac vice)
Anna M. Dailey (WV Bar No. 4525)            Andrew M. McKinley (pro hac vice)
707 Virginia St. E., Suite 1300             1075 Peachtree Street, N.E.
Charleston, WV 25301                        Suite 2500
Tel.: (304) 357-9937                        Atlanta, GA 30309-3958
ashley.pack@dinsmore.com                    Tel.:(404) 885-1500
anna.dailey@dinsmore.com                    nrafuse@seyfarth.com
                                            jswartz@seyfarth.com
                                            shill@seyfarth.com
                                            amckinley@seyfarth.com
Counsel for Defendant Omnicare, Inc.




                                           9
Case 5:19-cv-00484 Document 37 Filed 01/24/20 Page 10 of 10 PageID #: 930



                          CERTIFICATE OF SERVICE

      I hereby certify that on January 24, 2020, I caused to be served a true copy of

DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO

STRIKE THE NOTICE OF CONSENT FILED BY EUGENE MESSICK AND TO

DISMISS HIM WITHOUT PREJUDICE by electronic means (ECF) on:

                                Thomas R. Goodwin
                                Susan C. Wittemeier
                                W. Jeffrey Vollmer
                             Carrie Goodwin Fenwick
                         GOODWIN & GOODWIN, LLP
                          300 Summers Street, Suite 1500
                               Charleston, WV 25301
                                  (304) 346-7000
                            trg@goodwingoodwin.com
                           scw@goodwingoodwin.com
                            wjv@goodwingoodwin.com
                            cgf@goodwingoodwin.com

                               Harold L. Lichten
                               Zachary L. Rubin
                       LICHTEN & LISS-RIORDAN, P.C.
                          729 Boylston St., Suite 2000
                              Boston, MA 02116
                                (617) 994-5800
                             hlichten@llrlaw.com
                              zrubin@llrlaw.com


                                          /s/ Ashley C. Pack
                                          Ashley C. Pack

                                          Counsel for Defendant Omnicare, Inc.




                                        10
